GIEGERICH, J.
Appellant Deniston -claimed that the order appealed from affected a substantial right, in that it required a transfer to plaintiff of the certificate deposited with the clerk, this transfer being an essential part of the relief granted to plaintiff, as against appellants, by the judgment appealed from. The rights of Shaw and Cuthbert, the parties affected personally by the order, are not before us for determination; the appeal as to the former having been dismissed upon the argument, and the latter having failed to appeal. The defendant Deniston was not a party to the proceeding in which this order was made, but points of distinction between the present case and that of Ross v. Wigg, 100 N. Y. 246, 3 N. E. 180, may be found, in view of the nature of this appellant’s interest Be that as it may, our affirmance of the judgment in this action concludes discussion as to the substantial right claimed to have been affected, and examination into the merits of the order would in no event be of beneficial effect to appellant. Appeal dismissed, without costs.